Title: To James Madison from Fontaine Maury, 17 May 1801 (Abstract)
From: Maury, Fontaine
To: Madison, James


17 May 1801, Fredericksburg. Wishes to be considered for collectorship at Alexandria; JM will receive letters from Monroe and others on his behalf. Encloses letters for John Dawson, which the emissary ordered forwarded through Department of State.
 

   
   RC (DLC). 1 p. Maury had handled the Madison family business affairs in Fredericksburg (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 12:88 n. 2).


